Citation Nr: 0305212	
Decision Date: 03/20/03    Archive Date: 04/03/03

DOCKET NO.  00-21 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (RO) in Wichita, Kansas


THE ISSUES
1.  Propriety of an initial 30 percent evaluation for 
service-connected post-traumatic stress disorder (PTSD).  

2.  Entitlement to a rating in excess of 10 percent for 
duodenal ulcer with hiatal hernia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran had active military service from July 1951 to 
April 1971, which included combat in both Korea and Vietnam.  
He was awarded or authorized The Purple Heart medal.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2000 rating decision of the RO, 
which denied the veteran's claim for an increased rating for 
duodenal ulcer with hiatal hernia and established service 
connection for PTSD, assigning a 10 percent rating (effective 
from the August 5, 1999 date of claim).  In March 2001, the 
RO granted a 30 percent rating for PTSD, effective from 
August 5, 1999, and the appeal continued.  

In March 2002, while disposing of another unrelated claim, 
the Board advised the veteran that development was being 
conducted at the Board regarding the instant two claims on 
appeal.  This development was satisfactorily completed in 
July 2002.  

The veteran's appeal of the PTSD rating was initiated 
following an original award.  Consequently, the rating issue 
on appeal is not the result of a claim for increased 
entitlement, rather one involving the propriety of the 
original evaluation assigned.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  


FINDINGS OF FACT

1.  The RO notified the veteran of the evidence and 
information needed to substantiate his claims, obtained all 
relevant and available evidence identified by the veteran, 
and provided him appropriate VA medical examinations, all in 
an effort to assist him in substantiating his claims for VA 
compensation benefits.  

2.  For all periods of the appeal, the veteran's service-
connected PTSD is shown to have been manifested by: some 
difficulty with attention, concentration and situationally-
based orientation; anxiety; recurrent nightmares, intrusive 
thought, and flashbacks occurring a multiple of times per 
week; heightened arousal, exaggerated startle response; 
outbursts of anger; sleep disturbance; and difficulty in 
establishing and maintaining effective work and social 
relationships.  

3.  The veteran's service-connected duodenal ulcer with 
hiatal hernia are presently controlled by use of medication; 
symptoms which cannot be disassociated with service-connected 
disability include "mild" distal gastritis on current VA 
examination, without any objective or medical evidence of 
severe symptoms two or three times per year averaging 10 days 
in duration, or continuous moderate manifestations, or 
dysphasia, material weight loss, hematemesis, melena, or 
anemia.  


CONCLUSIONS OF LAW

1.  The criteria for a 50 percent evaluation, but no more, 
are met for service-connected PTSD.  38 U.S.C.A. § 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.3, 
4.7, 4.21, 4.125, 4.126, 4.130, Diagnostic Code 9411 (2002).  

2.  The criteria for a rating in excess of 10 percent for 
duodenal ulcer with hiatal hernia are not met.  38 U.S.C.A. § 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1-
4.3, 4.7, 4.21, 4.114, Diagnostic Code 7305 (2002).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000.  

The Board is satisfied that the duty to assist has been 
adequately discharged by VA with respect to each of the 
issues addressed on appeal.  See Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), 66 
Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001)(codified at 
38 C.F.R. § 3.159)(VCAA).  With regard to the issues on 
appeal, the veteran was provided adequate VA examinations a 
number of times, most recently in July 2002.  Additionally, 
all identified VA and private treatment records have been 
obtained.  Accordingly, the Board finds that VA has met its 
duty to assist.  

VA has also met VCAA's notice requirements: The September 
2000 statement of the case (SOC), the March 2001 rating 
decision, and March 2002 Board development and associated 
notices clearly explain why the evidence submitted to date 
did not support the claims on appeal.   The veteran was 
afforded every opportunity to provide his sworn testimony and 
to submit evidence to substantiate his claims on appeal.  The 
Board grants one of his claims, in part.  Moreover, the above 
correspondences, notices and development actions indicate 
that the veteran was advised of what he needed to do to 
support each of his claims on appeal, and what VA would do in 
response.  That is, the veteran was advised of what sort of 
evidence was needed to prove each of his claims, he was 
advised of what evidence or information he needed to submit 
to VA, and he was advised of what evidence VA was to obtain 
on its own, or in response to information provided by the 
veteran.  Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The Board concludes that VA met both the duty to 
assist and notice provisions of VCAA; further development 
would serve no useful purpose.  

II.  Disability Evaluations in General.  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity. 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2002).  Individual 
disabilities are assigned separate Diagnostic Codes.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  
38 C.F.R. § 4.3.  Although regulations require that a 
disability be viewed in relation to its recorded history, 
38 C.F.R. §§ 4.1, 4.2, where entitlement to compensation has 
already been established, and an increase in a disability 
rating is at issue, it is the present level of disability 
which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that where, as here, the veteran expresses 
dissatisfaction with the assignment of an initial rating at 
the time of the grant of service connection, the Francisco 
rule does not apply; rather, VA must assess the level of 
disability from the date of initial application for service 
connection and determine whether the level of disability 
warrants the assignment of different disability ratings at 
different times over the life of the claim - a practice known 
as "staged rating."  Fenderson v. West, 12 Vet. App. 119 
(1999).  

III.  PTSD.  

The veteran appeals the July 2000 RO rating decision which 
granted a claim of service connection for PTSD, and assigned 
a 10 percent disability evaluation (effective from the August 
5, 1999 date of receipt of claim), under the schedular 
criteria set forth under 38 C.F.R. § 4.130, Diagnostic Code 
9411.  This rating was subsequently increased to 30 percent 
(effective from the same August 5, 1999 date).  

A 30 percent rating is assigned when there is objective 
demonstration of occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and normal conversation), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, or recent 
events).  38 C.F.R. § 4.130, Diagnostic Code 9411.  

A 50 percent rating is warranted when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.  

A 70 percent evaluation is assigned for PTSD if shown to 
include: occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and inability to establish and 
maintain effective relationships.  

A 100 percent schedular evaluation is presently assigned for 
PTSD upon the showing of: total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  (Emphasis added).  

The Board has reviewed the evidence of record, with 
particular attention to the results of a special VA 
psychiatric examination conducted in July 2002 at the request 
of the Board, due to the conflicting medical evidence then of 
record.  A review of the September 1999 VA psychiatric 
examination report and VA outpatient treatment records dated 
from 1998 to the present, reveals that while the veteran has 
some impairment of mood and affect, he repeatedly denies any 
suicidal thoughts, his speech is generally normal and 
logical, and he has no hallucinations.  The veteran reports 
social isolation, and he is not a member of any social 
groups, clubs or organizations.  However, the veteran has 
been married to his current wife for 17 years, and he is 
raising three adopted children, including a grandchild, 
having survived the accidental death of his daughter.  
Additionally, the veteran is fully capable in his profession, 
working 40 hours a week in the occupation of his choice, and 
he admits that his PTSD has not interfered with his working 
or required any leave in the past year.  The Board also notes 
that the veteran does not seek or received intensive, 
continuous, or significant psychiatric counseling for his 
PTSD symptoms.  The veteran is shown to report nightmares and 
intrusive thoughts regarding his combat experiences and PTSD 
stressor events, and his social and industrial impairment is 
demonstrated to be rather limited.  Finally, as expressed in 
the Board's March 2002 Remand, these records do show scores 
on the Global Assessment of Functioning (GAF) Scale which 
varied widely from 50 to 70 during this earlier period. 
However, clarification was obtained on more recent VA 
examination.  

The above records also show, and the VA examination of July 
2002 confirms, that the veteran's PTSD symptoms fall short of 
the criteria for 70 percent: The veteran has no suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control; spatial 
disorientation; neglect of personal appearance and hygiene; 
or inability to establish and maintain effective 
relationships.  Rather, on most recent VA examination in July 
2002, the veteran described his relationship with his wife 
and three children as "good," he denied any of the symptoms 
listed in the preceding paragraph; specifically, no suicidal 
ideation, panic attacks, illogical speech, hallucinations, or 
spatial disorientation.  

However, the Board concludes that the criteria for a 50 
percent evaluation are more closely approximated for the 
entire appeal period, as the veteran is shown to have some 
occasional flattened affect, some speech difficulty, some 
short and/or long term memory impairment, some disturbance of 
mood-namely depression, and some difficulty in establishing 
and maintaining effective work and social relationships-
primarily manifested by social isolation, but with the 
support of his family and an ability to fully function at 
work, albeit with some difficulty and adjustment.  On VA 
examination in July 2002, the veteran explained that his 
memory impairment affects him at work in that he has to rely 
heavily on notes and book texts.  While the veteran did not 
show symptoms of speech impairment, his speech was slow and 
marked by a very deliberate effort at collecting his thought 
and expressing himself effectively.  The veteran reported 
hearing the voices of men he served with, but hallucinations 
are not shown objectively.  The veteran is oriented in 
person, place, time and event.  He has some difficulty with 
attention, concentration and situationally-based orientation.  
The veteran showed signs of anxiety, and poor eye contact.  
The veteran's nightmares, intrusive thoughts and flashbacks 
occur multiple times per week.  He also experiences 
heightened arousal, exaggerated startle response, outbursts 
of anger, and severe sleep disturbance.  The examiner felt 
that the veteran's PTSD symptoms were in the moderate to 
severe range, and testing confirmed this.  A most recent GAF 
score of 50 was obtained.  

With application of the benefit of the doubt in the veteran's 
favor, the Board finds that the criteria for a 50 percent 
evaluation, but no more, are met for the entire appeal 
period.  


IV.  Evaluation of Duodenal Ulcer with Hiatal Hernia.  

Duodenal ulcers are evaluated in accordance with the criteria 
set forth in 38 C.F.R. § 4.114, Diagnostic Code 7305.  A mild 
ulcer, manifested by recurring symptoms once or twice yearly, 
warrants a 10 percent evaluation.  A moderate ulcer, 
manifested by recurring episodes of severe symptoms two or 
three times per year averaging 10 days in duration, or with 
continuous moderate manifestations, warrants a 20 percent 
rating.  A 40 percent rating is warranted where the ulcer is 
moderately severe and characterized by recurrent 
incapacitating episodes four or more times per year averaging 
10 days or more in duration, or by impairment of health 
manifested by anemia and weight loss.  The highest available 
schedular evaluation, 60 percent, is warranted where the 
ulcer is severe, symptoms only partially relieved by standard 
therapy, characterized by periodic vomiting, recurrent 
hematemesis, or melena, with manifestations of anemia and 
weight loss productive of definite impairment of health.  
Diagnostic Code 7305.  

Hiatal hernias are rated in accordance with the criteria set 
forth in 38 C.F.R. § 4.114, Diagnostic Code 7346.  If the 
condition is manifested by symptoms of pain, vomiting, 
material weight loss and hematemesis or melena with moderate 
anemia, or by other symptom combinations productive of severe 
impairment of health, a 60 percent rating is warranted.  If 
the condition is manifested by persistently recurrent 
epigastric distress with dysphasia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, and is productive of considerable impairment of health, 
a 30 percent rating is warranted.  A 10 percent rating is 
warranted where two or more of the symptoms for a 30 percent 
rating are present and are of less severity. Id.  

The evidence of record shows no recurrence of the veteran's 
duodenal ulcer.  Rather, the veteran's service-connected 
duodenal ulcer with hiatal hernia symptomatology is 
controlled by the veteran's use of medication.  On most 
recent VA stomach examination in July 2002, as on earlier 
examination in 1999, the veteran denied any stomach problems 
due to his continued use of his medications.  The veteran 
denied any vomiting, hematemesis or melena, although his use 
of over-the-counter Gaviscon causes some constipation 
occasionally.  The veteran reported occasional, once or twice 
a month, circulatory disturbance after meals, and he reported 
epigastric distress with reflux and burning into the 
esophagus.  In March 2002 the veteran's hemoglobin and red 
blood cell count were thought to possibly indicate some 
anemia, but this was not actively treated.  The diagnoses 
were peptic ulcer disease with hiatal hernia "as documented 
previously in the medical history."  X-ray studies were 
thought to show thoracolumbar rotoscoliosis, but with no 
specific nonobstructive bowel patterns and no abnormal 
radiopaque densities.  An upper endoscopy was also performed, 
which revealed a possible hiatal hernia and "mild" distal 
gastritis.  

With no objective medical evidence of severe symptoms two or 
three times per year averaging 10 days in duration, or 
continuous moderate manifestations, or dysphasia, material 
weight loss, hematemesis, melena, or anemia, the claim on 
appeal must be denied as the criteria for an evaluation in 
excess of 10 percent are not met.  Diagnostic Code 7305.  

V.  Final Comments.

The Board has reviewed and considered the veteran's 
assertions.  However, while the veteran's allegations have 
been considered, his lay assertions of medical diagnosis and 
severity are not supported by medical evidence warranting 
more than 10 percent for duodenal ulcer with hiatal hernia or 
50 percent for PTSD.  That is, lay opinions are not competent 
evidence of a medical condition where specialized knowledge 
is required.  Grottveit v. Brown, 5 Vet. App. 91 (1993). 

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether the fair preponderance of the evidence is 
against the claim, in which case, the claim is denied.  
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  

The Board finds that there is a preponderance of the evidence 
against the claim for an evaluation in excess of 10 percent 
for duodenal ulcer with hiatal hernia, and that, as set forth 
above, reasonable doubt is not for beneficial application.  
With regard to service-connected PTSD, the level of social 
and industrial impairment warrants no more than a 50 percent 
evaluation-with application of the benefit of the doubt in 
the veteran's favor-as the criteria for a 70 percent rating 
are not demonstrated or more nearly approximated.  


ORDER

A 50 percent evaluation is warranted for service-connected 
PTSD, subject to controlling regulations applicable to the 
payment of monetary benefits.

The claim for an evaluation in excess of 10 percent for 
duodenal ulcer with hiatal hernia is denied.  


	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

